DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references listed on the information disclosure statement filed 12/12/2019 have been considered by the examiner

Response to Arguments
Applicant’s argument to the 35 USC 102 rejection have been fully considered but they are not persuasive.

Applicant asserts that Tayama fails to disclose or make obvious the features of independent claims 1. Specifically, the applicant asserts that Tayama fails to disclose or make obvious the features of amended independent claim 1 regarding wherein the emitted noise is selected based on the at least one determined characteristic of the object. 

The Examiner respectfully disagrees with this based on teachings of Tayama highlighted in Tayama [0029]” The image processing unit 5b performs a pattern matching process on images transmitted from the respective cameras 6, 7, 8, and recognizes an outline of a detection object such as a pedestrian, a bicycle, a motorcycle, and the like in the images so as to determine existence of the detection object. Here, the ROM stores a pattern data file 5e in which image features of detection objects are previously registered”, this describes a situation where the pattern matching process may determine the characteristics such as height and shape from the identified object. Also the applicant asserts that the Tayama reference is generally directed to an automobile outline of a detection object by performing the pattern matching process on images taken respectively by the front cameras 6, 7 as referring to a pattern data file 5e and determines whether or not the detection object is detected” and in Tayama [0031] “When the detection object is detected, the warning control unit 5d selects a speaker that is arranged to emit sound toward the detected direction and outputs, to the speaker, a warning sound source signal stored in the warning sound source storing portion 3”. Tayama teaches features of the independent claim since it discloses in Tayama, the emission of warning sound based on the detected object detected via the pattern matching process.  Since Tayama accesses the sound source based on the recognition of an outline by pattern matching of the images to pattern data files stored in memory, it clearly teaches where the emitted noise is “selected”, i.e. from the warning sound source storing portion, based on “at least one determined characteristic of the object”, i.e. the outline.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tayama (US 20180208112)



Regarding claim 8, Tayama teaches a vehicle, comprising: a noise generating system; (Tayama, Fig 2, [0025] “the warning sound emitting device 4 includes parametric speakers 13, 14, 15 that emit warning sound outside the automobile 10 with a narrow directivity as being assembled in a vehicle body at the right and left of the front and at the center of the rear of the automobile”.) at least one sensor monitoring an environment around a portion of the vehicle; (Tayama, Fig 2, [0022] “a microprocessor coupled to the noise generating system and the at least one sensor; (Tayama, Fig 2, [0027] “The control unit 5 is configured of a computer including a CPU, a ROM, and a RAM. See also Fig 1 and [0021]” FIG. 1 schematically illustrates an entire configuration of an automobile proximity warning system 1. The automobile proximity warning system 1 includes a sensor device 2, a warning sound source storing portion 3, a warning sound emitting device 4, and a control unit 5.”) and a computer readable medium coupled to the microprocessor and comprising instructions stored thereon that cause the microprocessor to: determine an operating condition of the vehicle; (Tayama [0027]”A camera control unit 5a, an image processing unit 5b, a distance detecting unit 5c, and a warning control unit 5d are actualized by the CPU executing a control program stored in the ROM”.) receive output from the at least one sensor, wherein the output indicates presence of an object near the portion of the vehicle; (Tayama [0022]” the sensor device 2 includes a stereo camera 9 being a pair of front cameras 6, 7 arranged at a front windshield 11 for detecting front-view in the travelling direction of the automobile 10, and a rear camera 8 arranged at a rear windshield 12 for detecting rear-view of an automobile 10.”) determine at least one characteristic of the object; (Tayama [0029]”The image processing unit 5b  determine a distance from the portion of the vehicle to the object; (Tayama [0030]” The distance detecting unit 5c detects the same detection object through a front-left image taken by the camera 6 and a front-right image taken by the camera 7 and measures a distance to the detection object as generating a parallax image”.) and send an instruction to the noise control system of the vehicle to emit noise to warn the object near the portion of the vehicle. (Tayama [0031]” When the detection object is detected, the warning control unit 5d selects a speaker that is arranged to emit sound toward the detected direction and outputs, to the speaker, a warning sound source signal stored in the warning sound source storing portion 3. Accordingly, owing to that the speaker emits ultrasonic waves obtained by amplitude-modulating the warning sound source signal, warning sound with a narrow directivity reaches the detection object”.)

Regarding claim 9, Tayama teaches the vehicle of claim 8, wherein the at least one characteristic of the object comprises at least one of: mode of transportation, speed of movement, height, and/or shape and wherein, (Tayama [0029]” The image processing unit 5b performs a pattern matching process on images transmitted from the respective cameras 6, 7, 8, and recognizes an outline of a detection object such as a pedestrian, a bicycle, a motorcycle, and the like in the images so as to determine existence of the detection object”.) when the output from the at least one sensor of the vehicle indicates the absence of an object near the portion of the vehicle, the microprocessor sends an instruction to the noise control system of the vehicle to cease emission of the noise. (Tayama [0031] “when the detection object is detected, the warning control unit 5d selects a speaker that is arranged to emit sound toward the detected direction and outputs, to the speaker, a warning sound source signal stored in the warning sound source storing portion 3. See also [0034]” Not limited to continuous sound, 

Regarding claim 10, Tayama teaches the vehicle of claim 9, wherein the mode of transportation comprises one of: motorized or non-motorized. (Tayama, see Fig. 4a-b & [0023]” a detection object such as a pedestrian, a bicycle, a motorcycle, or the like existing on a lateral front side of the automobile 10 is sterically detected”.)

Regarding claim 11, Tayama teaches the vehicle of claim 9, wherein the mode of transportation comprises one of: walking or biking. (Tayama, see Fig. 4a-b & [0023]” a detection object such as a pedestrian, a bicycle, a motorcycle, or the like existing on a lateral front side of the automobile 10 is sterically detected”.)

Regarding claim 12, Tayama teaches the vehicle of claim 8, wherein the instruction comprises a sound file to be played by the noise control system and the noise is generated from the sound file. (Tayama [0024]” The warning sound source storing portion 3 is a memory unit that stores warning sound source signals corresponding to audible sound. A variety of sound source may be used for the warning sound source signals”.)

Regarding claim 13, Tayama teaches the vehicle of claim 8, wherein the instruction comprises a volume of a noise generated by the noise control system. (Tayama [0032]” Further, when the warning sound source signal is output to any of the speakers 13, 14, 15, the warning control unit 5d varies sound quality of the warning sound in accordance with the distance to the detection object measured by the distance detecting unit 5c”. See also [0033]” For varying sound quality with sound volume, the sound 

Regarding claim 14, Tayama teaches the vehicle of claim 8, wherein the operating condition of the vehicle comprises at least of: speed, direction, and/or environmental conditions. (Tayama Fig. 3 & [0043] where vehicle direction is determined 

Regarding claims 15-20, the claims are directed toward a device that is configured to the vehicle as claimed in claims 8-14. The cited portions of Tayama used in rejections of claims 8-14 disclose where the vehicle teaches the claimed device as recited in claims 1-7. Therefore claims 1-7 are rejected under the same rational as claims 8-14.


Prior Art

The prior art made of record not relied upon is pertinent to applicant’s disclosure. See the PTO-892 regarding references that are directed toward a method and system for adjusting vehicle noise output in pedestrian and vehicular traffic environments.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Mikko Obioha, whose telephone number is 313-446-6532. The examiner can normally be reached Monday-Friday from 8:00 am to 5:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan, can be reached at 571-270-7016. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MIKKO OKECHUKWU OBIOHA/Examiner, Art Unit 3661                                              

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661